Citation Nr: 0019027	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  97-27 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a low back disability. 

2.  Entitlement to service connection for a nervous 
condition, to include post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for fatigue, painful 
urination, joint pain, stomach pain, muscle pain, breathing 
problems, and a skin disability, to include rashes, as due to 
undiagnosed illness.

4.  Entitlement to service connection for a disorder 
manifested by forgetfulness, a sleep disorder, and problems 
with bright lights and loud sounds.

5.  Entitlement to service connection for residuals of 
exposure to pyridostigmine bromide and "carc acid", to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for gout, claimed as 
joint pains involving the feet, knees, back and shoulders, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for swollen testicles, 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
November 1981 and from December 1990 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) 
by means of rating actions of February 1995, October 1996, 
and June 1997 rendered by the North Little Rock, Arkansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


REMAND

The Board notes that the most recent Statement of the Case 
issued by the RO that addresses the issue on appeal was 
issued in October 1999.  Subsequent to that Statement of the 
Case, evidence has been added to the appellant's claims 
folder, to include a completed March 2000 U.S. Civil Service 
Commission Certificate of Medical Examination and a March 
2000 VA Form 10-10m, Medical Certificate.

Applicable VA regulations state that any pertinent evidence 
submitted by the appellant that is accepted by the Board must 
be referred to the agency of original jurisdiction for review 
and preparation of a Supplemental Statement of the Case 
unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. § 20.1304(c) (1999).  A review of the 
claims folder does not indicate that any such waiver of RO 
consideration of the April 2000 material has been received.  

It is noted that in June 2000, the Board received additional 
medical evidence from the veteran along with a waiver of 
agency of original jurisdiction review of the material.  This 
additional material includes duplicate copies of information 
submitted by the veteran in April 2000.  However, the Board 
notes that the April 2000 material contains medical records 
that were not included in the June 2000 material.  While the 
waiver covers the material received in June 2000, it does not 
serve to waive RO consideration of the material unique to the 
April 2000 submission.  

Accordingly, the Board finds that evidence pertinent to the 
appellant's claim has been received subsequent to the most 
recent Statement of the Case.  The RO has not received a 
written waiver of RO consideration of that evidence.  
Therefore, this claim must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should review the issues on 
appeal, taking into consideration the 
information received from the appellant 
subsequent to the October 1999 
Supplemental Statement of the Case.

2.  If the decision remains adverse to 
the appellant, in whole or in part, he 
and his representative should be 
furnished a Supplemental Statement of the 
Case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board wishes to thank the RO in advance for its 
assistance with the requested development.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

 

